Citation Nr: 0410841	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-00 464A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than March 17, 1995, for 
assignment of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which granted entitlement to TDIU benefits with an effective date 
of March 17, 1995.

In a decision dated July 31, 2002, the Board granted an earlier 
effective date of March 17, 1994, for the assignment of a TDIU 
rating.  Thereafter, the veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The Court 
issued an order in July 2003 vacating the Board's allowance.  
Judgment was entered in August 2003.  (Given the Court's order, 
the RO should likewise treat its August 2002 decision implementing 
the Board's grant as having been vacated.)

The Board wrote to the veteran in October 2003 regarding 
representation before the Board.  The veteran was informed that 
the attorney who previously represented him had had his authority 
to represent VA claimants revoked by VA, effective July 28, 2003.  
This meant that the attorney could no longer be recognized as the 
veteran's representative.  The letter went on to inform the 
veteran of his options in regard to representation.  He was asked 
to respond to the Board's letter and advise whether he was going 
to have new representation or was going to represent himself.  The 
veteran did not respond to that letter.

The Board wrote to the veteran in November 2003 and advised him 
that he had 90 days to submit additional evidence or argument in 
regard to his appeal.  The veteran responded in December 2003 but 
did not indicate whether he had any additional evidence or 
argument to submit.  The Board wrote to the veteran in February 
2004 and asked that he indicate whether he wanted to submit 
anything else in support of his claim.  The veteran responded in 
March 2004 that he had nothing else to submit.



REMAND

The veteran's claim is on appeal from an October 1996 rating 
decision by the RO.  As noted above, the Board granted an earlier 
effective date for the assignment of a TDIU rating in July 2002.  
The veteran appealed that decision, arguing for an even earlier 
effective date.  The Court vacated the Board's decision in July 
2003.

The basis for the Court's order was that VA had failed to provide 
the required notice as required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), and VA's implementing regulations.  
See 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  An April 
2001 letter from the RO was specifically found to be inadequate in 
meeting the notice requirements of the statute and regulations.

In order to comply with the Court's order, the veteran's case is 
REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  The veteran should 
be specifically told of the information or evidence necessary to 
substantiate his claim for an earlier effective date.  He should 
be told specifically of what information or evidence he should 
submit, if any, and of the information or evidence that VA will 
yet obtain with respect to his claim, if any.  For example, he 
should be informed that he should submit any information tending 
to show that the March 1994 denial of TDIU benefits was not final, 
and evidence showing entitlement to TDIU at an earlier date, along 
with evidence of his having filed a claim earlier than March 17, 
1995.  38 U.S.C.A. § 5103(a) (West 2002).  

2.  After undertaking any additional development and notification 
action consistent with the dictates of the Court's order and the 
VCAA as deemed warranted by the record, the RO should thereafter 
readjudicate the veteran's claim.  If the benefit sought is not 
granted, the veteran should be furnished with a supplemental 
statement of the case and afforded an opportunity to respond 
before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

